FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10608

               Plaintiff - Appellee,             D.C. No. 2:11-cr-02456-NVW

  v.
                                                 MEMORANDUM*
GILBERTO FERNANDEZ-AISPURO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Gilberto Fernandez-Aispuro appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C.

§ 846; and possession with intent to distribute marijuana and aiding and abetting,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii) and 18 U.S.C. § 2. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Fernandez-Aispuro contends that his sentence is substantively unreasonable

because the district court placed too much emphasis on the advisory Sentencing

Guidelines, this was his first felony conviction, and his immigration status

rendered him ineligible for the Bureau of Prisons’ drug treatment program. The

district court did not abuse its discretion in imposing Fernandez-Aispuro’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the

bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

seriousness of the offense, the need to protect the public, and the need to provide

adequate deterrence. See id.

      AFFIRMED.




                                          2                                    12-10608